


110 HCON 421 IH: Calling on the International Olympic

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 421
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Ms. Schwartz (for
			 herself, Mr. Shuster,
			 Mr. Gerlach,
			 Mr. McCotter,
			 Mr. Garrett of New Jersey,
			 Mr. King of Iowa,
			 Mr. Gingrey,
			 Mr. Pitts,
			 Mr. Davis of Alabama, and
			 Mr. Lipinski) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Calling on the International Olympic
		  Committee to designate a new venue for the 2014 Winter Olympic
		  Games.
	
	
		Whereas, in July 2007, the City of Sochi in the Russian
			 Federation was narrowly selected as the host site for the 2014 Winter Olympic
			 Games;
		Whereas the City of Sochi lies approximately 20 miles from
			 the border between the Russian Federation and the Republic of Georgia;
		Whereas, on August 8, 2008, only 400 days after the
			 Russian Federation was selected as the host country for the 2014 Games,
			 military forces of the Russian Federation invaded the Republic of Georgia in
			 contravention of international law, the United Nations Charter, the principles
			 of the Olympic Charter, and the Sochi Agreement of 1992, which governs the
			 conduct of Russian peacekeepers in the region of South Ossetia;
		Whereas the invasion of the Republic of Georgia by the
			 Russian Federation coincided with the opening ceremonies of the 2008 Summer
			 Olympic Games in Beijing, China, contributing to the perception that the
			 occasion of the Olympics was utilized to divert international attention away
			 from the invasion of the Republic of Georgia;
		Whereas military forces of the Russian Federation have
			 advanced into and attacked the territory of the Republic of Georgia, grossly
			 exceeding any mandate of Russian peacekeepers in South Ossetia, and officials
			 of the Government of the Russian Federation have sought to oust the
			 democratically elected Government of the Republic of Georgia;
		Whereas the actions of the Government of the Russian
			 Federation contravene the principles of the Olympic Charter, which states that
			 one of the Fundamental Principles of Olympism is to use sport toward the
			 harmonious development of man, with a view to promoting a peaceful
			 society;
		Whereas it is politically, economically, and practically
			 untenable to hold the modern Olympic Games in close proximity to a zone of
			 conflict;
		Whereas the actions of the Government of the Russian
			 Federation have created a zone of conflict less than 20 miles from the City of
			 Sochi, the proposed site of the 2014 Winter Olympic Games;
		Whereas there are other excellent venues available to host
			 the 2014 Winter Olympic Games, including the cities of Salzburg, Austria, and
			 PyeongChang, South Korea, both of which were selected as finalists to host the
			 2010 Winter Olympic Games and the 2014 Winter Olympic Games;
		Whereas the cities of Jaca, Spain, Almaty, Kazakhstan,
			 Sofia, Bulgaria, and Borjomi, Georgia, also submitted bids to the International
			 Olympic Committee to host the 2014 Winter Olympic Games; and
		Whereas there is still sufficient time to designate a new
			 host city for the 2014 Winter Olympic Games and to allow the new host city
			 adequate time to prepare to host a successful Olympics: Now, therefore, be
			 it
		
	
		That it is the sense of Congress
			 that—
			(1)the failure of the
			 Government of the Russian Federation to respect the sovereignty and territorial
			 borders of its neighbors has rendered the country an unacceptable host for the
			 2014 Winter Olympic Games;
			(2)it is practically
			 and financially untenable to hold the 2014 Winter Olympic Games less than 20
			 miles from a zone of conflict, particularly when the prospective host country
			 has played a significant role in the escalation of that conflict;
			(3)the International
			 Olympic Committee would not have selected Sochi as the host city for the 2014
			 Winter Olympic Games if its members had anticipated that the Russian Federation
			 would invade the Republic of Georgia; and
			(4)the International
			 Olympic Committee should move immediately to designate a new host city for the
			 2014 Winter Olympic Games.
			
